Title: Abigail Adams to Samuel Adams, 30 July 1779
From: Adams, Abigail
To: Adams, Samuel



Dear sir

Braintree, ca. 30 July 1779


As your good Lady had promised me the favour of a visit before your return to your Native Town, give me leave sir to request a compliance with the promise and that you would do me the Honour of accompanying her here. I wish sir to be informed by you with regard to the situation of my absent Friend and what congress propose to do with him. The publication of a report of a committe of Congress with regard to their commisoners has given me some dissagreable sensations. I know not whether the report was accepted, but it was such a general censure as must wound the Innocent with the guilty and will be Esteemed by one of them at least as no very delicate recall.
The latest advices which I have from France are dated Febry. 9. By that I find that the address of Mr. Dean had arrived in France, and rekindled a Flame there which before was almost extinct, that parties ran high to the injury of our publick affairs, and the consequence would be the prolonging of the war. That he had found nothing to disgust, disturb or any ways discontent him from the French Nation, but all the Evils he experienced arose all together from Americans.
But tis probable you have Letters by the same vessel and may be more fully acquainted with his affairs than I am. He daily expects his recall, but will be not a little mortified to find it couch’d in terms which I am sure he has not deserved. In what other light can he view it, whilst Mr. Lee as I have been informed is appointed to Spain, and he many months without an explicit recall or any prospect of any other Destination. I cannot help giving some attention to the report of his returning in the Alliance since I know if he is not in a situation to serve his Country he will be very unhappy from his family.
You sir can set me right if I have been misinformed or if I have misconstrued the determinations of your respected assembly either of which will give me more pleasure than to be assured that I had not erred in judgement tho by so competant a judge.
Be pleased to present my most affectionate regards to your Lady and to hope for the pleasure of a visit as soon as you can render it convenient. Possibly it might be more so to you to come up of a Saturday and spend the Sabbeth with your Humble servant,

A Adams

